

BROWN-FORMAN
2013 OMNIBUS COMPENSATION PLAN
RESTRICTED STOCK UNIT AWARD


SUMMARY
 
 
Participant:
 
Grant Date:
July 23, 2015
Vesting Date:
April 30, 2019
Number of Class B Common RSUs:
 
Class B Common Stock Price per Share on Grant Date:
$



THIS AWARD, effective as of the Grant Date set forth above, represents a grant
of Class B Common Restricted Stock Units by Brown-Forman Corporation, a Delaware
corporation (the “Company”), under the Company’s 2013 Omnibus Compensation Plan
(the “Plan”) to the Company employee named above (“Participant”). Capitalized
terms not otherwise defined herein shall have the meanings ascribed to them in
the Plan.
1.Grant of Restricted Stock Units. The Company hereby grants to the Participant
that number of Class B Common Restricted Stock Units (“RSUs”) set forth in the
summary table above. Each RSU represents the right to receive one share of the
Company’s Class B Common Stock, subject to the terms and conditions set forth
herein and in the Plan. The RSUs are granted pursuant to Section 7.3 of the Plan
as “market value units” (“MVUs”), and for purposes of the Plan, shall be
designated and treated as MVUs under the Plan.
2.    Restrictions on Transferability. Until the delivery of shares of the
Company’s Class B Common Stock with respect to the RSUs in accordance with the
terms of this Award, the RSUs may not be sold, assigned, transferred, disposed
of, pledged or otherwise hypothecated by the Participant. Any attempted sale,
assignment, transfer, disposition, pledge or hypothecation of the RSUs shall be
void and of no effect, and the Company shall have the right to disregard the
same on its books and records and issue “stop transfer” instructions to its
transfer agent.
3.    Risk of Forfeiture and Payment of Shares. Except as provided herein or in
the Plan, the risk of forfeiture to which the RSUs are subject shall expire, and
the number of shares of the Company’s Class B Common Stock represented by this
Award shall be issued to the Participant on the vesting date set forth in the
summary table above (“Vesting Date”) provided that the Participant remains
continuously employed by the Company or its Affiliates through the Vesting Date.
4.    Termination of Employment. In the event the Participant does not remain
continuously employed by the Company or its Affiliates through the Vesting Date,
the following rules will apply:
4.1    Retirement. “Retirement” means termination of employment on or after
reaching age 55 with at least five (5) full years of service, or on or after
reaching age 65 with any service. If the Participant terminates employment by
reason of Retirement, the RSU Vesting Date will remain the same, except that the
Participant will not be required to remain employed from the Retirement date
through the Vesting Date in order to receive payment hereunder; provided,
however, that if the Participant terminates employment by reason of Retirement
during fiscal 2016, the number of RSUs subject to this Award shall be prorated
based upon the number of whole months worked during fiscal 2016 prior to
Retirement (out of a 12 month year), with the remaining portion being
immediately canceled and forfeited. Retirement does not accelerate the Vesting
Date or the issuance of Shares on such date. Any Participant who is entitled to
receive payment pursuant to this Section 4.1 and who is also eligible to receive
a cash severance payment from the Company shall, as a condition of not being
required to remain employed from the Retirement date through the Vesting Date
pursuant to this Section 4.1 and of receiving such cash severance payment, be
required to execute a general release waiving all claims, if any, arising from
the Participant’s employment or termination from employment that such
Participant may have against the Company and its employees, agents and
affiliates.
4.2    Death/Disability. If the Participant dies or terminates employment due to
Disability (Disability to be determined by the Plan Administrator in its sole
discretion in accordance with Section 2.16 of the Plan), the RSU will vest
immediately and the number of shares of the Company’s Class B Common Stock
represented by this Award shall be delivered to the Participant’s
beneficiary(ies), as determined pursuant to Section 8 below, within thirty (30)
days of the Participant’s death or termination of employment due to Disability,
with the payment date within such period to be determined by the Company in its
sole discretion; provided, however, that if the Participant dies or terminates
employment due to Disability during fiscal 2016, the number of RSUs subject to
this Award shall be prorated based upon the number of whole months worked during
fiscal 2016 prior to the Participant’s termination of employment due to
death/Disability (out of a 12 month year), with the remaining portion being
immediately canceled and forfeited.
4.3    Voluntary Termination, Involuntary Termination for Cause, Involuntary
Termination for Poor Performance. Unvested RSUs shall be immediately forfeited
to the Company, without compensation to the Participant, in the event of the
Participant’s voluntary termination, involuntary termination for Cause (as such
term is defined in the Plan), or involuntary termination for poor performance
(as determined by the Plan Administrator in its sole discretion).
4.4    Involuntary Termination – “No Fault”. If the Participant’s employment is
involuntarily terminated with “no fault” on the part of the Participant (as
determined by the Plan Administrator in its sole discretion), the RSU Vesting
Date will remain the same, except that the Participant will not be required to
remain employed following such “no fault termination” date in order to receive
payment hereunder; provided however, that if the Participant’s employment is
involuntarily terminated with “no fault” on the part of the Participant during
fiscal 2016, the number of RSUs subject to this Award shall be prorated based
upon the number of months worked during fiscal 2016 prior to termination (out of
a 12 month year), with any unearned portion being immediately canceled and
forfeited. A “no fault” termination does not accelerate the Vesting Date or the
issuance of Shares on such date. Any Participant who is entitled to receive
payment pursuant to this Section 4.4 and who is also eligible to receive a cash
severance payment from the Company shall, as a condition of not being required
to remain employed from the “no fault termination” date through the Vesting Date
in order to receive payment pursuant to this Section 4.4 and of receiving such
cash severance payment, be required to execute a general release waiving all
claims, if any, arising from the Participant’s employment or termination from
employment that such Participant may have against the Company and its employees,
agents and affiliates.
4.5    Termination for any Other Reasons. Unless otherwise determined by the
Plan Administrator, in its sole discretion, if the Participant’s employment
terminates for any reason other than those set out in items 4.1, 4.2, 4.3 or 4.4
immediately above or item 5 below prior to the Vesting Date, unvested RSUs shall
be immediately forfeited to the Company, without compensation to the
Participant. Notwithstanding the foregoing, if the Plan Administrator determines
to accelerate the Vesting Date for any Award upon the Participant’s termination
of employment, the payment date will be a date within sixty (60) days following
the Participant’s termination of employment, with the payment date within such
period to be determined by the Company in its sole discretion.
5.    Change in Control. Upon the occurrence of a Change in Control, as defined
in the Plan, RSUs shall be treated in accordance with Article 11 of the Plan;
provided however, that in the event a termination without Cause or by
Constructive Discharge (with the circumstances constituting a Constructive
Discharge to be determined by the Plan Administrator in its discretion at or
prior to a Change of Control) following a Change of Control occurs during the
Company’s fiscal 2016 (including what would have been such fiscal year in the
absence of the Change in Control, “Fiscal 2016”), the number of RSUs subject to
this Award shall be prorated based upon the number of whole months worked during
Fiscal 2016 prior to termination (out of a 12 month year), with any unearned
portion being immediately canceled and forfeited.
6.    Rights as a Shareholder. The Participant has no rights as a shareholder
including, but not limited to, the right to receive dividends or dividend
equivalents, or to vote on shareholder issues, with respect to the RSUs.
Shareholder rights accrue only upon the delivery of the Shares subsequent to the
vesting of the RSUs on the Vesting Date.
7.    Recapitalization. If there is any change in the Company’s equity
capitalization through the declaration of stock dividends, a recapitalization,
stock splits, or through merger, consolidation, exchange of Shares, or
otherwise, or in the event of an extraordinary dividend or other corporate
transaction, the Plan Administrator shall adjust the number and class of Shares
subject to this Award (including by making a different kind or class of
securities subject to the Award), or take other action pursuant to Section 4.4
of the Plan, to prevent dilution or enlargement of the Participant’s rights.
8.    Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Award is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when delivered during the
Participant’s lifetime to the Company at its executive offices, addressed to the
attention of the Compensation Department in Louisville, Kentucky. Absent a
Participant’s proper and timely designation of a beneficiary under this Section
8, any benefits payable under this Award upon the Participant’s death shall be
paid to the Participant’s estate.
9.    Continuation of Employment. This Award shall not confer upon the
Participant any right to continued employment by the Company, nor shall this
Award interfere in any way with the Company’s right to terminate the
Participant’s employment at any time. A transfer of the Participant’s employment
between the Company and any of its subsidiaries, or between any divisions or
subsidiaries of the Company shall not be deemed a termination of employment for
purposes of the vesting of RSUs.
10.    Tax Consequences. By accepting this Award, the Participant acknowledges
that (i) the Participant (and not the Company) shall be responsible for any tax
liability that may arise as a result of this Award and/or its vesting and the
issuance of Class B Common Stock in connection therewith; (ii) he or she
understands that the Company may deduct or withhold an amount of Class B Common
Stock, or require the Participant to remit cash to the Company, sufficient to
satisfy the minimum Federal, state, and local taxes (including the Participant’s
FICA obligation) required by law to be withheld with respect to the delivery of
Shares pursuant to the vesting of this Award; and (iii) he or she is encouraged
to consult with a qualified tax advisor concerning the RSUs.
11.    Miscellaneous.
11.1    This Award and the Participant’s rights under it are subject to all the
terms and conditions of the Plan, as the same may be amended from time to time,
as well as to such rules as the Plan Administrator may adopt. The Plan
Administrator may, in its sole discretion, administer, construe, and make all
determinations necessary or appropriate to the administration of the Plan and
the RSUs, all of which shall be binding upon the Participant.
11.2    Subject to the provisions of the Plan and any applicable law (including
Section 409A of the Code), the Board of Directors may terminate, amend, or
modify the Plan; provided, however, that no such termination, amendment, or
modification of the Plan may in any way adversely affect the Participant’s
rights under this Award, without the written consent of the Participant.
11.3    This Award shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required. The Participant agrees to take all
steps necessary to comply with all Federal and state securities laws applicable
to this Award.
11.4    The Company’s obligations under the Plan and this Award shall bind any
successor to the Company, whether succession results from a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
11.5    To the extent not preempted by Federal law, this Award shall be governed
by, and construed in accordance with, the laws of the State of Delaware.
11.6    This Award is subject to the terms of the Plan and Administrative
Guidelines promulgated under it from time to time. In the event of a conflict
between this document and the Plan, the Plan as well as any determinations made
by the Plan Administrator as authorized by the Plan, shall govern.
11.7    The parties acknowledge and agree that, to the extent applicable, this
Award shall be interpreted in accordance with, and the parties agree to use
their best efforts to achieve timely compliance with, Section 409A of the Code
and the Treasury Regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Grant Date. Notwithstanding any provision of this Award to the
contrary, in the event that the Company determines that any compensation or
benefits payable or provided under this Award may be subject to Section 409A of
the Code, the Company may adopt such limited amendments to this Award and
appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Company reasonably determines are necessary or
appropriate to (i) exempt the compensation and benefits payable under this Award
from Section 409A of the Code and/or preserve the intended tax treatment of the
compensation and benefits provided with respect to this Award or (ii) comply
with the requirements of Section 409A of the Code. Although the Company intends
to take such actions so as to allow the Award to avoid adverse tax treatment
pursuant to Section 409A of the Code and otherwise, the Company makes no
representation to that effect and expressly disavows any covenant to maintain
favorable or avoid unfavorable tax treatment. The Company shall be unconstrained
in its corporate activities without regard to the potential negative tax impact
on the Participant.
11.8    Notwithstanding any other provision of this Award, to the extent the
delivery of the shares of the Company’s Class B Common Stock represented by this
Award is treated as non-qualified deferred compensation subject to Section 409A
of the Code, then (a) no delivery of such shares shall be made upon a
Participant’s termination of employment unless such termination of employment
constitutes a “separation from service” within the meaning of Section
1.409A-1(h) of the Treasury Regulations and (b) if the Participant is deemed at
the time of his termination of employment to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed
delivery of the shares of the Company’s Class B Common Stock to which the
Participant is entitled under this Award, and which is deliverable to the
Participant due to his or her termination of employment, is required in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such
delivery of shares shall not be made to the Participant prior to the earlier of
(x) the expiration of the six-month period measured from the date of the
Participant’s “separation from service” with the Company (as such term is
defined in Section 1.409A-1(h) of the Treasury Regulations) or (y) the date of
the Participant’s death. The determination of whether the Participant is a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of
the time of his separation from service shall be made by the Company in
accordance with the terms of Section 409A of the Code and applicable guidance
thereunder (including without limitation Section 1.409A-1(i) of the Treasury
Regulations and any successor provision thereto).
11.9    THIS AWARD IS SUBJECT TO THE BROWN-FORMAN CORPORATION INCENTIVE
COMPENSATION RECOUPMENT POLICY. BY EXECUTION HEREOF, THE UNDERSIGNED
ACKNOWLEDGES THAT HE OR SHE HAS BEEN PROVIDED WITH A COPY OF SUCH INCENTIVE
COMPENSATION RECOUPMENT POLICY AND UNDERSTANDS THE TERMS AND CONDITIONS THEREOF.
    
IN WITNESS WHEREOF, the Company has executed this Restricted Stock Unit Award
effective as of the Grant Date set forth above.


By:        Kirsten Hawley
Senior Vice President,
Chief Human Resources Officer





Page 1 of 1
2016 Form